PER CURIAM.
The demurrer of the plaintiff to the answer of the defendant Arnold is the same as his demurrer to the joint answer of the other defendants, considered in an appeal argued herewith; and that part of the answer to which the demurrer relates is precisely the same. The decision of the appeal is therefore controlled by the opinion in the other case decided herewith. 91 N. Y. Supp. 570. It follows that the interlocutory judgment should be reversed, with costs, and the demurrer sustained, with costs, with leave to the respondent to amend, upon payment of the costs of the appeal and of the demurrer.